MR. CHIEF JUSTICE BRANTLY
delivered the opinion of the court.
Action in claim and delivery. The plaintiff seeks to recover from the defendant the possession of a document containing a report of its financial- affairs, the amount of revenues received and disbursed, etc., covering the period from the first Monday in May, 1901, until November 30, 1910. The complaint is in the usual form, alleging title and right of possession in plaintiff and wrongful detention by defendant. The answer admits the capacity of plaintiff, but denies all other allegations of the complaint. A trial had without a jury resulted in a decision and judgment in favor of defendant. The plaintiff has appealed from the judgment.
In their briefs counsel devote much of their argument to the questions whether an action in claim and delivery lies under the facts disclosed in this case, and! whether, if so, it can be maintained in the name of the plaintiff. For present purposes we may assume, without deciding, that both questions should be resolved in favor of the plaintiff. Even so, the evidence fails to make a ease upon which it is entitled to recover.
Under a contract entered into on September 26, 1910, between the plaintiff and Pogson, Peloubet & Co., accountants, the latter were employed to audit the accounts of plaintiff, covering the period mentioned above, and to make a complete detailed report [1] of all receipts and disbursements for each term of two years included in that period. This contract called for a report to the city. Before the report was finally made, the defendant (then mayor of the city) requested Pogson, Peloubet & Co. to furnish him three copies of their report: one for the city, a second for the Business Men’s Association of the- city, and a third for his office. They delivered two copies to the defendant in person, and a third directly to the Business Men’s Association. Of those delivered to the defendant, one was presented by him to the city council; the other he received as his own, and, presumably, upon his retirement from office retained it among his private papers. The copy presented to the council found its way into the hands *383of the city clerk and was by him filed among the records of his office. The files of the office now show that by an agreement between the council and Phil. C. Goodwin, who had theretofore served as city treasurer, the latter was allowed to take this copy from the office for examination, leaving his receipt for it. So far as the evidence discloses, it is now in his possession.
Pogson, Peloubet & Co. fully discharged their contract with the city when they delivered to it one document embodying the result of their investigations in the form in which they agreed to make it. If they chose to make carbon copies for themselves or for the accommodation of other persons, as was the case here, the title to such copies did not vest in the city but in the persons for whom they were made, there being nothing in their contract prohibiting Pogson, Peloubet & Co. from furnishing as many of such copies as they chose. The mayor of a city in this state is not required to keep a record of his official acts. The duty to keep the files and records of the city appertains to the clerk, who is bound to deliver them to his successor. (Rev. Codes, sec. 3253.) If the mayor chooses to keep a record including copies of documents which must be preserved in the files of the clerk’s office, they are his private property, and title to them does not vest in the city by virtue of the fact that he is acting as its chief executive at the time. Having delivered the copy to the city council, and having seen that it found its way into the records of the city, his duty was fully discharged.
Let the judgment be affirmed.

Affirmed.

Mr. Justice Smith and Mr. Justice Holloway concur.